               Case 1:21-cv-00198-RKE Document 19            Filed 05/24/21        Page 1 of 2




                 UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                           :
GLOBAL ALUMINUM DISTRIBUTOR LLC,           :
                                           :
                  Plaintiff,               :
                                           :
      v.                                   : Before: Richard K. Eaton, Judge
                                           :
UNITED STATES,                             : Consol. Court No. 21-00198
                                           :
                  Defendant,               :
                                           :
      and                                  :
                                           :
TA CHEN INTERNATIONAL, INC.,               :
                                           :
                  Defendant-Intervenor.    :
__________________________________________:

                                                ORDER

       Upon consideration of the joint consent motion of Plaintiff Global Aluminum Distributor LLC and

Consolidated Plaintiff Hialeah Aluminum Supply, Inc. for an injunction against liquidation, ECF No. 18,

and upon consideration of all other papers and proceedings herein, it is hereby:

       ORDERED that the motion is granted; and it is further

       ORDERED that the Defendant United States, together with its delegates, officers, agents, and

servants, including employees of United States Customs and Border Protection (“CBP”), are hereby

enjoined from issuing instructions to liquidate or from causing or permitting liquidation of any and all

unliquidated entries of Aluminum Extrusions from the People’s Republic of China that:

               were subject to CBP’s Enforce and Protect Act investigation in case number 7348 and

                subsequent de novo administrative review. See Admin. Review Determination in EAPA

                Case No. 7348, CBP Office of Trade Regulations and Rulings (March 18, 2021) (“EAPA

                7348 Determination”);
              Case 1:21-cv-00198-RKE Document 19             Filed 05/24/21     Page 2 of 2

Consol. Court No. 21-00198
Page 2

              imported by Global Aluminum Distributor, LLC or Hialeah Aluminum Supply, Inc.;

              were entered, or withdrawn from warehouse, for consumption on or after October 9, 2018,

               up to and including the date of a final and conclusive court decision, including all appeals

               and remand proceedings, issued in this litigation; and

              remain unliquidated as of 5:00 p.m. on the day that the court enters the order enjoining

               liquidation on the docket of this action.

      .



                                                                                /s/ Richard K. Eaton
                                                                               Richard K. Eaton, Judge

Dated: May 24, 2021
       New York, New York
